Exhibit 99.1 FORM 51-102F3 MATERIAL CHANGE REPORT 1. Name and Address of Company Cardiome Pharma Corp. 6190 Agronomy Rd, 6th Floor Vancouver, BC V6T 1Z3 2. Date of Material Change December 17, 2009 3. News Release December 17, 2009 - Vancouver, Canada 4. Summary of Material Change Cardiome Pharma Corp. announced that the recently-completed Phase 3 European Comparator Study (the AVRO study) evaluating vernakalant (iv) versus amiodarone for the acute conversion of atrial fibrillation met its primary endpoint. 5. Full Description of Material Change See attached press release 6. Reliance on Subsection 7.1(2) or (3) of National Instrument 51-102 Not Applicable. 7. Omitted Information Not Applicable. 8. Executive Officer Name: Curtis Sikorsky Title: Chief Financial Officer Phone No.: 604-677-6905 9. Date of Report December 18, 2009 Per: “Curtis Sikorksy” Curtis Sikorksy, Chief Financial Officer SCHEDULE “A” - PRESS RELEASE 6190 Agronomy Road, 6th Floor Vancouver, B.C.
